Order unanimously af*925firmed without costs. Memorandum: Family Court properly dismissed the custody petition for lack of subject matter jurisdiction. Pursuant to Domestic Relations Law § 75-d (1) (a), part of the Uniform Child Custody Jurisdiction Act, Nevada is the children’s "home state” and thus has jurisdiction to determine the issue of custody. Contrary to petitioner’s assertion, it was unnecessary for the court to conduct a hearing to determine the issue of jurisdiction where petitioner had expressly conceded, in conversations with the court, that the children had left New York for Nevada more than six months prior to commencement of the proceeding. (Appeal from Order of Cayuga County Family Court, Corning, J.—Custody.) Present— Denman, P. J., Green, Balio, Boehm and Fallon, JJ.